DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 19-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gum et al. (hereinafter Gum)(US 2016/0102995) in view of Edge et al. (hereinafter Edge)(US 2014/0135040).
Regarding claim 7, Gum teaches a method in a mobile device for providing weather data to peer devices(P[0092], transmit meesages to one or more devices; altitude level and atmospheric pressure), the method comprising: transmitting, by processing hardware to a network server, a request for measurements of atmospheric pressure expected at a particular time and at a geographic location of the mobile device; receiving, in response to the request, the expected measurements of atmospheric pressure; calibrating, by the processing hardware and using the expected measurements, the barometer; and re-initiating the calibrating of the barometer after a predetermined period of time (P[0094], current time;  P [0041], it may be useful to initiate a barometer calibration process after a certain period of time corresponding to a time-based threshold value has passed since a last barometer calibration process); providing weather data to nearby device(P[0043], weather report from another device; P[0092], transmit messages to one or more other devices, item 322 in Fig. 3B, also P[0092]).  
Gum further teaches subsequently calibrating the barometer, obtaining an air pressure measurement using the calibrated barometer, by the processing hardware; applying, by the processing hardware, the air pressure measurement to a meteorological forecast model to obtain weather data(P[0058-0059]).  
Gum did not teach specifically the air pressure measurement to a meteorological forecast model for a geographical area. However, Edge teaches in an analogous art the air pressure measurement to a meteorological forecast model for a geographical area(P[0073], prediction/forecasting models; validity area corresponding to the reference pressure). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the air pressure measurement to a meteorological forecast model for a geographical area in order to have accurate prediction.
Regarding claim 12, Gum teaches the method of claim 7, further comprising: positioning the mobile device in a three-dimensional space using the calibrated barometer(P[0083], device within a building).  
	Regarding claim 19, Edge teaches the method of claim 7, wherein providing the weather data to a nearby device includes transmitting the weather data to the network server, for subsequent transmission to the nearby device(item 412 in Fig. 4; transmit the environment report to the remote device).  
Regarding claim 20, Gum in view of Edge teaches the method of claim 12, wherein positioning the mobile device in the three-dimensional space includes determining a floor at which the mobile device is located(Gum: P[0034, 0056, 0086], discrete vertical levels such as different floors of building; P[0086],reference pressure may indicate a particular floor level of a building; also Edge: P[0032], altude of the mobile device and hence possibly to identify the floor of the multistory building the mobile device may be currently located; also P[0033, 0036]).  
Claims 21-24 are are rejected for the same reason as set forth in claims 7, 12, 19-20 respectively.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647